Citation Nr: 1122065	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2008, April 2009 and September 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

As noted in both the April 2009 and September 2010 remands, the Veteran raised a claim of service connection for a disability manifested by severe ear pain and dizziness.  The RO has as yet to adjudicate this claim and it is again referred to the RO for initial consideration.

Also noted in both the April 2009 and September 2010 remands, the Veteran raised a claim for a total rating based on individual unemployability (TDIU) due to his service-connected disabilities.  During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Accordingly, that issue has been added to the present appeal, as listed above.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran has at most level II hearing in his left ear and level I in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on a claim for Department of Veterans Affairs (VA) benefits.  The notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for service connection for bilateral hearing loss in September 2004 in this case, the RO sent the Veteran a letter, dated in July 2004, which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  In April 2006, the RO issued a VCAA notice to the Veteran which also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

In October 2004, the Veteran submitted an NOD with the initial disability rating assigned his bilateral hearing loss, triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a May 2005 statement of the case (SOC) and subsequent supplemental statements of the case.  These documents informed the Veteran of the regulations pertinent to his appeal, including the applicable rating criteria, advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled in this case.

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and treatment records are of record, as well as private treatment records and evaluations and written statements submitted on the Veteran's behalf, and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the issues on appeal were obtained in August 2004, August 2008 and November 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the August 2004, and August 2008 VA examinations obtained in this case are adequate, as the audiological examinations fully address the rating criteria that are relevant to rating the Veteran's bilateral hearing loss.  Moreover, the examinations were predicated on a review of the Veteran's claims files and his reported history.  

The Board notes that the Veteran's accredited representative, in correspondence received in April 2011, argues that the case must again be remanded because the November 2010 VA audiological examination is inadequate.  The representative contends that the November 2010 VA audiologist failed to provide current audiogram findings noting that the results were unreliable and unsuitable.  Likewise, the Veteran's representative argues that the examiner failed to "quell" the discrepancies between the varying hearing tests.  Finally, the representative argues that the November 2010 VA examination report is inadequate because the examiner did not describe the functional effects of the Veteran's bilateral hearing loss because of unreliable data.  

However, the Board finds that the November 2010 VA examination obtained in this case is adequate.  Initially, although the examiner found the current audiological results were unreliable and unsuitable for rating purposes, he noted that the results were inconsistent with prior VA results, including the April 2010 test performed just 7 months before.  He further found that the poor speech recognition scores were inconsistent with observed communication abilities.  As a result, the examiner opined that the test results were strongly suggestive of a non-organic hearing loss.  The Board finds that the examiner's findings and opinion are adequate and, in light of his assessment, it appears unlikely that further testing would result in a different outcome.  

Likewise, although the examiner was unable to determine the discrepancy between the results of the October 2008 private audiological test and those of the other tests of record without resorting to speculation, he did opine that the apparent significant changes were not likely due to a permanent change in hearing acuity as evidenced by the later April 2010 VA audiogram results.  

Finally, while noting that he could not fully describe the functional effects due to the unreliable current audiological results, the examiner did opine that hearing loss and tinnitus alone do not render the average person unable to perform all types of sedentary and physical employment.  

The November 2010 examiner's opinions were based on a review of the Veteran's claims files, which included private and VA treatment records and multiple audiogram results during the course of his appeal.  The examiner outlined the Veteran's history, as well as detailed summaries of pertinent treatment records and previous examination reports and gave opinions based on the pertinent evidence of record in conjunction with his interview of the Veteran.  Nor does the Board find the rationale provided by the examiner, a certified audiologist, insufficient.  Moreover, there is no competent evidence of record contradicting the examiner's opinions.  Neither the Veteran nor his representative has provided any objective evidence indicating that the Veteran's bilateral hearing loss is more severe than the vast preponderance of the medical evidence of record currently indicates.  The Board finds that the examination represents substantial compliance with the prior Board remands.  It is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as noted by the results of controlled speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, this rating schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through XI for profound deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, provides that when pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state- licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

A June 2004 private audio examination revealed pure tone thresholds of the right ear of 30, 45, and 55 decibels at 1000, 2000, and 4000, hertz respectively and pure tone thresholds of the left ear of 25, 35, and 35 decibels at 1000, 2000, and 4000, hertz respectively.  Word recognition scores were 96 percent in both ears.

In August 2004, the Veteran underwent a VA audiological examination.  The examination revealed pure tone thresholds of the right ear of 20, 35, 45, and 65 decibels at 1000, 2000, 3000, and 4000, hertz respectively and pure tone thresholds of the left ear of 20, 30, 40, and 60 decibels at 1000, 2000, 3000, and 4000, hertz respectively.  The average pure tone threshold of the right ear was 41.25 decibels and of the left ear, 37.5 decibels.  Speech and word recognition scores were reported as 98 percent in the right ear and 100 percent in the left ear.

A December 2004 VA audiogram revealed pure tone thresholds of the right ear of 25, 35, 45, and 55 decibels at 1000, 2000, 3000, and 4000, hertz respectively and pure tone thresholds of the left ear of 20, 30, 35, and 45 decibels at 1000, 2000, 3000, and 4000, hertz respectively.  The average pure tone threshold of the right ear was 40 decibels and of the left ear, 32.5 decibels.  Speech and word recognition scores were reported as 96 percent in the right ear and 100 percent in the left ear.

An August 2008 VA audio examination revealed pure tone thresholds of the right ear of 30, 40, 45, and 55 decibels at 1000, 2000, 3000, and 4000, hertz respectively and pure tone thresholds of the left ear of 20, 35, 35, and 45 decibels at 1000, 2000, 3000, and 4000, hertz respectively.  The average pure tone threshold of the right ear was 42.5 decibels and of the left ear, 33.75 decibels.  Speech recognition scores were 92 percent in the right ear and 84 percent in the left ear.  

An October 2008 private audio examination revealed pure tone thresholds of the right ear of 50, 60, and 70 decibels at 1000, 2000, and 4000, hertz respectively and pure tone thresholds of the left ear of 45, 50, and 60 decibels at 1000, 2000, and 4000, hertz respectively.  Word recognition scores were 88 percent in the right ear and 100 percent in the left ear.

An April 2010 VA audio examination revealed pure tone thresholds of the right ear of 35, 45, 50 and 60 decibels at 1000, 2000, 3000, and 4000, hertz respectively and pure tone thresholds of the left ear of 30, 40, 50, and 55 decibels at 1000, 2000, 3000, and 4000, hertz respectively.  The average pure tone threshold of the right ear was 47.5 decibels and of the left ear, 43.75 decibels.  Word recognition scores were not provided.

In September 2010, the Board remanded the Veteran's appeal to afford him a VA audiological examination to again evaluate the severity of his bilateral hearing loss and to have an audiologist review audiometric results from an October 2008 private audiogram that showed puretone threshold results that appeared to show the Veteran's hearing loss as more severe than the other audiometric results of record.  The examiner was asked to opine whether the higher puretone threshold results in the report represented a significant difference in hearing acuity as opposed to a variation in testing procedures or equipment or some other factor or factors.  The examiner was also asked to discuss whether the Maryland CNC speech discrimination testing was used in October 2008 report and another June 2004 private report, and, if so, interpret the results of that testing, if possible, for VA rating purposes.  Finally, the examiner was requested to provide an opinion as to what effect the Veteran's service-connected bilateral hearing loss has on his employability.  

A November 2010 VA audiological examination report indicates that the Veteran's claims files and VA treatment records were reviewed.  The examiner, while noting that there were some discrepancies between the October 2008 private audiogram results and other tests and that these were more than could be expected from test-retest reliability, stated that he could not determine the reason for the discrepancy without resorting to mere speculation, as he could not determine whether the discrepancy was due to variation in the testing procedures or equipment.  The examiner did opine that that the changes were not likely due to a permanent change in hearing acuity, noting thresholds improved significantly on the later April 2010 VA audiogram.  Moreover, the examiner found that the October 2008 private examination did use the Maryland CNC test with 88 percent speech recognition in the left ear and 100 percent in the right ear (it is clear that the examiner confused the scores for the left and right ears).  The examiner determined that there was no evidence that the June 2004 examination used the Maryland CNC test, noting that the test is not typically used in clinical settings.  The examiner further noted that current audiological results were unreliable and unsuitable for rating purposes and he was unable to fully describe the functional effects caused by any hearing disability.  However, the examiner noted that hearing loss and tinnitus, when considered without regard to other disabilities do not render the average person unable to perform all types of sedentary and physical employment.

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for bilateral hearing loss at any time during the pendency of his appeal.  In this regard, audiometric findings in August 2004, December 2004, and August 2008 when applied to the above cited rating criteria translate to literal designations showing no more than level I in the right ear and level II in the left ear.  Such results support the assignment of a 0 percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.  Audiometric findings during June 2004 and October 2008 private audiograms and during an April 2010 VA audiogram did not provide all the necessary values to adequately assess the Veteran's bilateral hearing loss pursuant to VA rating criteria.  In this respect, the June 2004 and October 2008 audiograms did not provide pure tone thresholds for 3000 hertz as required for the rating criteria.  Nor did the June 2004 private audiogram or the April 2010 VA audiogram provide Maryland CNC word recognition scores as required for the rating criteria.  Moreover, the November 2010 VA examiner was not able to provide an interpretation of the puretone audiometric graph in a format compatible with VA guidelines and was further unable to explain the discrepancy between the October 2008 results indicating a more severe hearing loss and the puretone threshold results shown in the contemporary VA examinations without resorting to speculation.  However, the examiner did opine that that the changes were not likely due to a permanent change in hearing acuity, noting thresholds improved significantly on the later April 2010 VA audiogram.  The Board observes that the Veteran does not meet the criteria for an exceptional pattern of hearing impairment in either ear in accordance with 38 C.F.R. § 4.86.  

The evidence of record fails to demonstrate that a higher disability rating is warranted for the Veteran's service-connected bilateral hearing loss.  The application of the rating schedule to the test results clearly demonstrates that a noncompensable disability rating is warranted for bilateral hearing loss.  Given the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is inapplicable, and the claim for a higher rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 1 Vet. App. 49 (1990).

Finally, in reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.


REMAND

As noted above, during the pendency of the Veteran's appeal, the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when raised by the record.  In this case, the Veteran asserts that his service-connected PTSD, bilateral hearing loss and tinnitus, in addition to his alleged disability manifested by ear pain and dizziness, prevent him from working.  Therefore, in light of the Court's decision in Rice, the issue of entitlement to TDIU should be developed and adjudicated.

The claims files do not contain any VA medical treatment records dated after April 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as this case is already being remanded for further development, the RO should take the opportunity to obtain and associate with the claims file any additional treatment records that pertain to the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any relevant VA treatment records from April 2010 to the present and associate the records with the Veteran's claims files.

2.  The RO should develop and adjudicate the issue of entitlement to TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


